Citation Nr: 1756311	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart condition, to include transient cardiomyopathy with diastolic dysfunction and elevated left atrial filling pressure, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal was processed using the Veterans Benefits Management System (VBMS). In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2015 video conference hearing, the transcript of which is included in the record.

The Veteran's claim for service connection for cardiomyopathy was originally denied in an unappealed December 2005 rating decision. New and material evidence would ordinarily be required to reopen such a claim. 38 U.S.C.A. § 5108. However, VA issued a liberalizing regulation that created a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure. See 75 Fed. Reg. 53,202 (Aug. 31, 2010). The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999). The RO readjudicated the claim under Nehmer in a February 2011 rating decision, currently on appeal. Accordingly, the Board will adjudicate the Veteran's heart disease claim on a de novo basis without requiring new and material evidence to reopen.

This matter was previously remanded by the Board in October 2015 and December 2016, and the Board requested a medical specialist's opinion from the Veterans Health Administration (VHA) in September 2017. As will be discussed further below, the Board finds that there has been substantial compliance with its Remand directives and request for a VHA medical specialist's opinion, and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence indicates that it is at least as likely as not that the Veteran's transient cardiomyopathy with diastolic dysfunction and elevated left atrial filling pressure, is causally related to his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include transient cardiomyopathy with diastolic dysfunction and elevated left atrial filling pressure, to include as secondary to service-connected type II diabetes mellitus, have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim. Thus, any errors in complying with the notice or assistance requirements with respect to these matters are moot.




II. Service Connection

Under VA law, service connection may be established for disability resulting from injury sustained or disease contracted during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

To prove service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

As relevant in this case, a disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310 (a) (2017). In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

The Veteran asserts entitlement to service connection for a heart disorder, to include as secondary to the service-connected type II diabetes mellitus disability. 

In this case, the Veteran has a current diagnosis of transient cardiomyopathy with diastolic dysfunction and elevated left atrial filling pressure. See November 2017 VHA specialist opinion (noting a diagnosis found in the September 2015 echocardiogram). Therefore, the Board finds that the first prong of service connection, a present disability, is satisfied. See Wallin, 11 Vet. App. at 512.

As for the second prong of service connection on a secondary basis, the Board notes that the Veteran is service-connected for type II diabetes mellitus. Therefore, the second prong of service connection on a secondary basis is satisfied. Id. 

Therefore, this matter turns upon whether there is a nexus between the service-connected disability and the current disability. Id. The Board has considered the relevant medical evidence of record and finds that service connection on a secondary basis is warranted. The November 2017 VHA specialist opinion indicates that the Veteran's current diagnosis of transient cardiomyopathy with diastolic dysfunction and elevated left atrial filling pressure is indicative of hypertensive or diabetic heart disease. Therefore, the VHA specialist opined that the Veteran's transient cardiomyopathy with diastolic dysfunction and elevated left atrial filling pressure is most likely (probability over 50 percent) related to hypertensive and diabetic heart disease. In this case, as noted above, the Veteran is service-connected for type II diabetes mellitus. 

Thus, resolving any reasonable doubt in the favor of the Veteran, the Board finds that the evidence supports the claim, and grants the Veteran's claim for service connection for a heart condition as secondary to his service-connected type II diabetes mellitus. See 38 U.S.C.A. § 5107 (b); see Gilbert, 1 Vet. App. at 54.





ORDER

Entitlement to service connection for a heart condition, to include transient cardiomyopathy with diastolic dysfunction and elevated left atrial filling pressure, to include as secondary to service-connected type II diabetes mellitus, is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


